Exhibit 10.7

RESTRICTED STOCK GRANT NOTICE

UNDER THE

SEAWORLD ENTERTAINMENT, INC.

2013 OMNIBUS INCENTIVE PLAN

(Employees – Time-Based Shares)

SeaWorld Entertainment, Inc., a Delaware corporation (the “Company”), pursuant
to its 2013 Omnibus Incentive Plan (the “Plan”), hereby grants to the
Participant set forth below the number of shares of Restricted Stock set forth
below. The shares of Restricted Stock are subject to all of the terms and
conditions as set forth herein, in the Restricted Stock Agreement (attached
hereto or previously provided to the Participant in connection with a prior
grant), and in the Plan, all of which are incorporated herein in their entirety.
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Plan.

 

Participant: [Participant Name] Date of Grant: [Date of Grant] Number of Shares
of Restricted Stock: [No. of Shares of Restricted Stock Granted] Vesting
Schedule: Provided the Participant has not undergone a Termination at the time
of each applicable vesting date (or event), 25% of the Restricted Stock will
vest on each of the first four anniversaries of the Date of Grant.

*    *    *



--------------------------------------------------------------------------------

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK GRANT
NOTICE, THE RESTRICTED STOCK AGREEMENT AND THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF SHARES OF RESTRICTED STOCK HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK GRANT NOTICE, THE RESTRICTED STOCK
AGREEMENT AND THE PLAN.

 

SEAWORLD ENTERTAINMENT, INC. PARTICIPANT1

 

 

By: Title:

 

1 To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.

 

2



--------------------------------------------------------------------------------

RESTRICTED STOCK AGREEMENT

UNDER THE

SEAWORLD ENTERTAINMENT, INC.

2013 OMNIBUS INCENTIVE PLAN

Pursuant to the Restricted Stock Grant Notice (the “Grant Notice”) delivered to
the Participant (as defined in the Grant Notice), and subject to the terms of
this Restricted Stock Agreement (this “Restricted Stock Agreement”) and the
SeaWorld Entertainment, Inc. 2013 Omnibus Incentive Plan (the “Plan”), SeaWorld
Entertainment, Inc., a Delaware corporation (the “Company”), and the Participant
agree as follows. Capitalized terms not otherwise defined herein shall have the
same meaning as set forth in the Plan.

1. Grant of Shares of Restricted Stock. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of shares of Restricted Stock provided in the Grant Notice. The Company
may make one or more additional grants of shares of Restricted Stock to the
Participant under this Restricted Stock Agreement by providing the Participant
with a new Grant Notice, which may also include any terms and conditions
differing from this Restricted Stock Agreement to the extent provided therein.
The Company reserves all rights with respect to the granting of additional
shares of Restricted Stock hereunder and makes no implied promise to grant
additional shares of Restricted Stock.

2. Vesting. Subject to the conditions contained herein and in the Plan, the
shares of Restricted Stock shall vest and the restrictions on such shares of
Restricted Stock shall lapse as provided in the Grant Notice. With respect to
any share of Restricted Stock, the period of time that such share of Restricted
Stock remains subject to vesting shall be its Restricted Period.

3. Issuance of Shares of Restricted Stock. The provisions of Section 9(d)(i) of
the Plan are incorporated herein by reference and made a part hereof.

4. Treatment of Shares of Restricted Stock Upon Termination.

(a) The provisions of Sections 9(b) and 9(c)(ii) of the Plan are incorporated
herein by reference and made a part hereof. In addition to (and not in lieu of)
Section 9(c)(ii) of the Plan, in the event of the Participant’s Termination due
to death or Disability prior to the fourth anniversary of the Date of Grant and
other than within 12 months following a Change in Control, a pro-rata portion
(rounded up to the nearest whole number) of the next (25%) tranche of the shares
of Restricted Stock that was scheduled to vest on the next vesting date
immediately following Participant’s Termination due to death or Disability shall
vest (and the restrictions thereon shall immediately lapse) as of the date of
such Termination based on a fraction (x) the numerator of which is equal to the
number of completed months that have elapsed in the one-year period ending on
such next vesting date through and including the date of such Termination and
(y) the denominator of which is equal to 12.

(b) If the Participant undergoes a Termination other than under circumstances
described in Section 4(a), then all unvested shares of Restricted Stock shall be
forfeited to the Company by the Participant for no consideration as of the date
of such Termination.

 

3



--------------------------------------------------------------------------------

5. Company; Participant.

(a) The term “Company” as used in this Restricted Stock Agreement with reference
to employment shall include the Company and its Subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the shares of Restricted Stock may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

6. Non-Transferability. The shares of Restricted Stock are not transferable by
the Participant except to Permitted Transferees in accordance with Section 14(b)
of the Plan. Except as otherwise provided herein, no assignment or transfer of
the shares of Restricted Stock, or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
assignee or transferee any interest or right herein whatsoever, but immediately
upon such assignment or transfer the shares of Restricted Stock shall terminate
and become of no further effect.

7. Rights as Stockholder; Legend. The provisions of Sections 9(b) and 9(e) of
the Plan are incorporated herein by reference and made a part hereof; provided,
that any cash or in-kind dividends paid with respect to the shares of Restricted
Stock which have not, prior to the record date of the dividend, become vested
shall be withheld by the Company without interest and shall be paid to the
Participant only when, and if, such shares of Restricted Stock shall become
vested pursuant to Section 2.

8. Tax Withholding. The provisions of Section 14(d) of the Plan are incorporated
herein by reference and made a part hereof.

9. Notice. Every notice or other communication relating to this Restricted Stock
Agreement between the Company and the Participant shall be in writing, and shall
be mailed to or delivered to the party for whom it is intended at such address
as may from time to time be designated by such party in a notice mailed or
delivered to the other party as herein provided; provided that, unless and until
some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Corporate Secretary, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.

10. No Right to Continued Service. This Restricted Stock Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Company.

 

4



--------------------------------------------------------------------------------

11. Binding Effect. This Restricted Stock Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.

12. Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

13. Restrictive Covenants; Clawback/Forfeiture.

(a) Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Affiliates and accordingly agrees, in his
capacity as an equity (and/or equity-based Award) holder in the Company, to the
provisions of Appendix A to this Agreement (the “Restrictive Covenants”).
Participant acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of Section 1 of Appendix A
(or a material breach or material threatened breach of any of the provisions of
Section 2 of Appendix A of this Agreement) would be inadequate and the Company
would suffer irreparable damages as a result of such breach or threatened
breach. In recognition of this fact, Participant agrees that, in the event of
such a breach or threatened breach, in addition to any remedies at law, the
Company, without posting any bond, shall be entitled to cease making any
payments or providing any benefit otherwise required by this Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available. Notwithstanding the foregoing and Appendix
A, the provisions of Section 1(a)(i), (ii), (iii) and (iv)(B) of Appendix A
shall not apply to the Participant if Participant’s principal place of
employment is located in the State of California. The shares of Restricted Stock
granted hereunder shall be subject to Participant’s continued compliance with
such restrictions. For the avoidance of doubt, the Restrictive Covenants
contained in this Agreement are in addition to, and not in lieu of, any other
restrictive covenants or similar covenants or agreements between the Participant
and the Company or any of its Affiliates.

(b) Notwithstanding anything to the contrary contained herein or in the Plan, if
the Participant has engaged in or engages in any Detrimental Activity
(including, without limitation, a breach of any of the covenants contained in
Appendix A to this Agreement), then the Committee may, in its sole discretion,
take actions permitted under the Plan, including: (i) cancel the shares of
Restricted Stock, or (ii) require that the Participant forfeit any gain realized
on the vesting of the Restricted Stock, and repay such gain to the Company. In
addition, if the Participant receives any amount in excess of what the
Participant should have received under the terms of this Restricted Stock
Agreement for any reason (including without limitation by reason of a financial
restatement, mistake in calculations or other administrative error), then the
Participant shall be required to repay any such excess amount to the Company.
Without limiting the foregoing, all shares of Restricted Stock shall be subject
to reduction, cancellation, forfeiture or recoupment to the extent necessary to
comply with applicable law and applicable Company policies.

 

5



--------------------------------------------------------------------------------

14. Governing Law. This Restricted Stock Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Restricted Stock Agreement, the Grant Notice or the Plan to
the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Agreement, the Grant Notice or the
Plan, the Participant hereby submits to the exclusive jurisdiction of and venue
in the courts of Delaware.

15. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Agreement,
the Plan shall govern and control.

 

6



--------------------------------------------------------------------------------

Appendix A

Restrictive Covenants

 

  1. Non-Competition; Non-Solicitation; Non-Disparagement.

(a) Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Affiliates and accordingly agrees as follows:

(i) During Participant’s employment with the Company or its Subsidiaries (the
“Employment Term”) and for a period of one year following the date Participant
ceases to be employed by the Company or its Subsidiaries (the “Restricted
Period”), Participant will not, whether on Participant’s own behalf or on behalf
of or in conjunction with any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
whatsoever (“Person”), directly or indirectly solicit or assist in soliciting in
competition with the Restricted Group in the Business, the business of any then
current or prospective client or customer with whom Participant (or his direct
reports) had personal contact or dealings on behalf of the Company during the
one-year period preceding Participant’s termination of employment.

(ii) During the Restricted Period, Participant will not directly or indirectly:

(A) engage in the Business in any geographical area that is within 100 miles of
any geographical area where the Restricted Group engages in the Business,
including the greater metropolitan areas of Orlando, Florida, Tampa, Florida,
San Diego, California, San Antonio, Texas, Williamsburg, Virginia and
Philadelphia/Langhorne, Pennsylvania;

(B) enter the employ of, or render any services to, a Core Competitor, except
where such employment or services do not relate in any manner to the Business;

(C) acquire a financial interest in, or otherwise become actively involved with,
any Person engaged in the Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

(D) intentionally and adversely interfere with, or attempt to adversely
interfere with, business relationships between the members of the Restricted
Group and any of their clients, customers, suppliers, partners, members or
investors.

(iii) Notwithstanding anything to the contrary in this Appendix A, Participant
may, directly or indirectly own, solely as an investment, securities of any
Person engaged in a Business (including, without limitation, a Core Competitor)
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Participant (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 2% or more of any class of securities of such Person.



--------------------------------------------------------------------------------

(iv) During the Employment Term and for a period of two years from the date
Participant ceases to be an employed by the Company or its Subsidiaries,
Participant will not, whether on Participant’s own behalf or on behalf of or in
conjunction with any Person, directly or indirectly:

(A) solicit or encourage any employee of the Restricted Group to leave the
employment of the Restricted Group;

(B) hire any executive-level employee who was employed by the Restricted Group
as of the date of Participant’s termination of employment with the Company or
who left the employment of the Restricted Group coincident with, or within one
year prior to or after, the termination of Participant’s employment with the
Company; or

(C) encourage any material consultant of the Restricted Group to cease working
with the Restricted Group.

(v) For purposes of this Appendix A:

(A) “Restricted Group” shall mean, collectively, the Company and its
Subsidiaries and, to the extent engaged in the Business, their respective
Affiliates.

(B) “Business” shall mean the entertainment and theme park business.

(C) “Core Competitor” shall mean Walt Disney Parks and Resorts, Universal
Studios, Six Flags, Inc., Cedar Fair Entertainment Company and Merlin
Entertainments Group Ltd. and each of their respective Affiliates.

(b) Non-Disparagement. Participant will not at any time (whether during or after
Participant’s Employment Term) make public statements or public comments
intended to be (or having the effect of being) of defamatory or disparaging
nature regarding (including any statements or comments likely to be harmful to
the business, business reputation or personal reputation of) the Company or any
of its Subsidiaries or Affiliates or any of their respective businesses,
shareholders, members, partners, employees, agents, officers, directors or
contractors (it being understood that comments made in Participant’s good faith
performance of his duties hereunder shall not be deemed disparaging or
defamatory for purposes of this paragraph); provided that the Participant shall
be permitted to make truthful disclosures that are required by applicable law,
regulations or order of a court or government agency.

(c) It is expressly understood and agreed that although Participant and the
Company consider the restrictions contained in this Section 1 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Appendix A
is an unenforceable restriction against Participant, the provisions of this
Appendix A shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially



--------------------------------------------------------------------------------

determine or indicate to be enforceable. Alternatively, if any court of
competent jurisdiction finds that any restriction contained in this Appendix A
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(d) The period of time during which the provisions of Section 1(a) shall be in
effect shall be extended by the length of time during which Participant is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

(e) The provisions of Section 1 hereof shall survive the termination of
Participant’s employment for any reason, including but not limited to, any
termination other than for Cause (except as otherwise set forth in Section 1
hereof).

(f) The provisions of Section 1(a)(i), (ii), (iii) and (iv)(B) hereof shall not
apply if Participant’s principal place of employment is in the state of
California.

 

  2. Confidentiality; Intellectual Property.

(a) Confidentiality.

(i) Participant will not at any time (whether during or after Participant’s
Employment Term) (x) retain or use for the benefit, purposes or account of
Participant or any other Person; or (y) disclose, divulge, reveal, communicate,
share, transfer or provide access to any Person outside the Company (other than
its professional advisers who are bound by confidentiality obligations or
otherwise in performance of Participant’s duties under Participant’s employment
and pursuant to customary industry practice), any non-public, proprietary or
confidential information —including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals — concerning the past, current or future business,
activities and operations of the Company, its Subsidiaries or Affiliates and/or
any third party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.

(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Participant’s breach of this covenant; (b) made legitimately available to
Participant by a third party without breach of any confidentiality obligation of
which Participant has knowledge; or (c) required by law to be disclosed;
provided that with respect to subsection (c) Participant shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and reasonably cooperate with any attempts by the Company
to obtain a protective order or similar treatment.



--------------------------------------------------------------------------------

(iii) Except as required by law, Participant will not disclose to anyone, other
than Participant’s family (it being understood that, in this Agreement, the term
“family” refers to Participant, Participant’s spouse, children, parents and
spouse’s parents) and advisors, the existence or contents of this Agreement;
provided that Participant may disclose to any prospective future employer the
provisions of this Appendix A. This Section 2(a)(iii) shall terminate if the
Company publicly discloses a copy of this Agreement (or, if the Company publicly
discloses summaries or excerpts of this Agreement) to the extent so disclosed.

(iv) Upon termination of Participant’s employment with the Company for any
reason, Participant shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
Subsidiaries or Affiliates and (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Participant’s possession or control (including any of the foregoing
stored or located in Participant’s office, home, laptop or other computer,
whether or not Company property) that contain Confidential Information, except
that Participant may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information.

(b) Intellectual Property.

(i) If Participant has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Participant’s employment by the Company, that are relevant to
or implicated by such employment (“Prior Works”), Participant hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.

(ii) If Participant creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Participant’s employment by the Company and within the scope of such employment
and with the use of any the Company resources (“Company Works”), Participant
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.



--------------------------------------------------------------------------------

(iii) Participant shall take all reasonably requested actions and execute all
reasonably requested documents (including any licenses or assignments required
by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Prior Works and Company Works. If the Company is unable for any
other reason, after reasonable attempt, to secure Participant’s signature on any
document for this purpose, then Participant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as
Participant’s agent and attorney in fact, to act for and in Participant’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
required in connection with the foregoing.

(iv) Participant shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party.
Participant shall comply with all relevant policies and guidelines of the
Company that are from time to time previously disclosed to Participant,
including regarding the protection of Confidential Information and intellectual
property and potential conflicts of interest. Participant acknowledges that the
Company may amend any such policies and guidelines from time to time, and that
Participant remains at all times bound by their most current version from time
to time previously disclosed to Participant.

(v) The provisions of Section 2 hereof shall survive the termination of
Participant’s employment for any reason (except as otherwise set forth in
Section 2(a)(iii) hereof).